United States Court of Appeals
                         For the First Circuit


No. 14-1450

                             MARK DUTKEWYCH,

                          Plaintiff, Appellant,

                                      v.

                       STANDARD INSURANCE COMPANY,

                          Defendant, Appellee,

                                      and

       MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO P.C. GROUP
                   LONG TERM DISABILITY PLAN,

                                 Defendant.


                                ERRATA SHEET

     The opinion of this Court issued on March 30, 2015, is amended
as follows:

     On page 8, line 4, "A" is inserted before "Western".
     On page     11,     line   15,    "Dutkwewych's"   is   changed   to
"Dutkewych's".